DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 09/01/2021, in which claims 1-43 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a computer-readable storage medium that is directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para. [0254], the medium includes transitory and non-transitory medium such as transmitted signal over communication network. Thus, the medium under the broadest reasonable interpretation signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a process, nor a machine, nor a manufacture, nor a composition of matter of the four categories of statutory subject matter. 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Para. [0161-163], [0254-256] correspond to “means for determining … which context model …”, “means for decoding a bin …”, “means for encoding a bin …” in claims 40-41.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 18-25, 27-36, and 38-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (“Text of ISO/IEC CD 23094-1, Essential Video Coding”, 07/2019, ISO/IEC JTC1/SC29/WG11 N18568).

Regarding claim 1, Choi discloses a method of decoding video data, the method comprising (Choi; Pg. 242, A.1, A.2. A video coding (encoding, decoding) system/method is used for coding video data.): 
determining, based on a color format of a picture of the video data, which context model from among a first context model and a second context model to use to determine a context increment for a syntax element that indicates a prefix of an x or y coordinate of a last significant transform coefficient of a color component of a block of the picture (Choi; Pg. 236, 9.3.4.2.6. A context model from a first context model and a second context model is determined in accordance with a at least a color component/format to determine a context increment for a syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component of a block.); and 
decoding a bin of the syntax element by applying Context Adaptive Binary Arithmetic Coding (CABAC) using a context determined based on the context increment for the syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element is decoded in accordance with a CABAC processing using a corresponding context increment.).

Regarding claim 2, Choi discloses the color component is a first color component and the syntax element is a first syntax element (Choi; Pg. 236, 9.3.4.2.6. Different color components are used via component index, including at least a first color component, and different syntax elements are used, including at least a first syntax element.), 
and the method further comprises: using the first context model to determine the context increment for the first syntax element (Choi; Pg. 236, 9.3.4.2.6. At least a first context model is used to determine a context increment for a first syntax element.); 
making, based on the color format of the picture of the video data, a determination to use the first context model to determine a context increment for a second syntax element, wherein the second syntax element indicates a prefix of an x or y coordinate of a last significant transform coefficient of a second color component of the block of the picture (Choi; Pg. 236, 9.3.4.2.6. A first context model from a first context model and a second context model is determined in accordance with a at least a color component/format, including a second color component, to determine a context increment for a second syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component, including a second color component, of a block.); and 
decoding a bin of the second syntax element by applying CABAC using a context determined based on the context increment for the second syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element, including a second syntax element, is decoded in accordance with a CABAC processing using a corresponding context increment.).

Regarding claim 3, Choi discloses the color component is a first color component and the syntax element is a first syntax element (Choi; Pg. 236, 9.3.4.2.6. Different color components are used via component index, including at least a first color component, and different syntax elements are used, including at least a first syntax element.), and 
the method further comprises: using the first context model to determine the context increment for the first syntax element (Choi; Pg. 236, 9.3.4.2.6. At least a first context model is used to determine a context increment for a first syntax element.); 
making, based on the color format of the picture of the video data, a determination to use the second context model to determine a context increment for a second syntax element, wherein the second syntax element indicates a prefix of an x or y coordinate of a last significant transform coefficient of a second color component of the block of the picture (Choi; Pg. 236, 9.3.4.2.6. A second context model from a first context model and a second context model is determined in accordance with a at least a color component/format, including a second color component, to determine a context increment for a second syntax element indicating a prefix of a coordinate of a last significant transform coefficient of a color component, including a second color component, of a block.); and 
decoding a bin of the second syntax element by applying CABAC using a context determined based on the context increment for the second syntax element (Choi; Pg. 236, 9.3.2.2. A bin of a syntax element, including a second syntax element, is decoded in accordance with a CABAC processing using a corresponding context increment.).

Regarding claim 4, Choi discloses the first color component is a luma component and the second color component is a chroma component (Choi; Pg. 236, 9.3.2.2. Different color components include at least a luma component and a chroma component.).

Regarding claim 5, Choi discloses wherein making the determination to use the second context model to determine the context increment for the second syntax element comprises, based on none of the following conditions being satisfied, making the determination to use the second context model to determine the context increment for the second syntax element: i) the color format of the picture is a monochrome color format or a 4:4:4 color format, and ii) the color format of the picture is a 4:2:0 color format or a 4:2:2 color format and the second color component is a luma component (Choi; Pg. 236, 9.3.4.2.6. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A second context model from a first context model and a second context model is determined to determine a context increment for a second syntax element for either the recited conditions being positive or negative.).

Regarding claim 6, Choi discloses wherein making the determination to use the second context model to determine the context increment for the second syntax element is further based on the following condition not being satisfied: iii) the color format of the picture being 4:2:2, the second color component being a chroma component, and the second syntax element indicating the prefix of the y coordinate of the last significant transform coefficient of the second color component of the block (Choi; Pg. 236, 9.3.4.2.6. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A second context model from a first context model and a second context model is determined to determine a context increment for a second syntax element for either the recited conditions being positive or negative.).

Regarding claim 7, Choi discloses using the first context model to determine the context increment for the first syntax element comprises performing one of: based on a log base-2 value of a transform size of the block being less than 6, setting a context offset ctxOffset for the first syntax element to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) and setting a context shift ctxShift for the first syntax element equal to ( log2TrafoSize + 1 ) >> 2, wherein log2TrafoSize indicates the log base-2 value of the transform size, or based on the log base-2 value of the transform size being greater than or equal to 6, setting the context offset ctxOffset for the first syntax element to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) + ( ( 1 << log2TrafoSize) >> 6 ) << 1 ) + ( ( 1 << log2TrafoSize ) >> 7 ) and setting the context shift ctxShift for the first syntax element equal to ( ( log2TrafoSize + 1 ) >> 2) << 1; and determining the context increment for the first syntax element as ( BinIdx >> ctxShift ) + ctxOffset, where binIdx is a bin index of the bin of the first syntax element (Choi; Pg. 236, 9.3.4.2.6. Syntax element ctxOffset is set equal to 3 * ( log2TrafoSize − 2 ) + ( ( log2TrafoSize − 1 ) >> 2 ) and ctxShift is set equal to ( log2TrafoSize + 1 ) >> 2 for log2TrafoSize being less than or equal to 3.).

Regarding claim 9, Choi discloses determining which context model from among the first context model and the second context model to use to determine the context increment for the syntax element comprises, based on at least one of the following conditions being satisfied, making a determination to use the first context model to determine the context increment for the syntax element: i) the color format of the picture being a monochrome color format or a 4:4:4 color format, ii) the color format of the picture being a 4:2:0 color format or a 4:2:2 color format and the color component being a luma component; or iii) the color format of the picture being a 4:2:2 color format and the color component not being the luma component, and the syntax element indicating the prefix of the y coordinate of the last significant transform coefficient of the color component of the block (Choi; Pg. 236, 9.3.4.2.6, Pg. 13, 6.2. The claim does not make clear an action is to be taken for the recited conditions being positive or negative. A first contex model is determined for determining a contex increment for a syntax element for either the recited conditions being positive or negative, wherein a color component/format is monochrome, 4:2:0, 4:2:2, 4:4:4, or not.).

Claims 10-16, 18 are directed to a method of encoding video data, the method comprising a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claims 1-7, 9, and are rejected for the same reason of anticipation as outlined above.

Claims 19-25, 27 are directed to a device for decoding video data, the device comprising: a memory configured to store video data; and one or more processors coupled to the memory, the one or more processors implemented in circuitry and configured to perform a sequence of processing steps 

Regarding claim 28, Choi furtehr discloses a display configured to display decoded video data (Choi; Pg. 260, D.1, D.2. Video data is coded to be display on a display.).

Regarding claim 29, Choi further disclsoes the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Choi; Pg. 273, Heading “video_signal_type_present_flag”, Pg. 242, A.1, A.2. A coding system is used to code video data to be used with a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.).

Claims 30-36, 38 are directed to a device for encoding video data, the device comprising: a memory configured to store video data; and one or more processors coupled to the memory, the one or more processors implemented in circuitry and configured to perform a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claims 1-7, 9, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 39, Choi further disclsoes the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Choi; Pg. 273, Heading “video_signal_type_present_flag”, Pg. 242, A.1, A.2. A coding system is used to code video data to be used with a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.).

Claim 40 is directed to a device for decoding video data, the device comprising various means for performing a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 41 is directed to a device for encoding video data, the device comprising various means for performing a sequence of processing steps that are in symmetric manner/reverse order with the steps 

Claim 42 is directed to a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 43 is directed to a computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to perform a sequence of processing steps that are in symmetric manner/reverse order with the steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Allowable Subject Matter
Claims 8, 17, 26, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leleannec (US Pub. 20210274182 A1) teaches a context-based binary arithmetic encoding system for encoding syntax elements associated with prefixes corresponding to a significant coefficients.
Kuusela (US Pub. 20200021855 A1) teaches a video coding system that perform context derivation for coefficient coding.
Song (US Pub. 20130034154 A1) teaches a video coding system that performs context coding using syntax elements associated with context increments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485